Citation Nr: 1133540	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  97-18 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a cardiac disability.

3.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a lower back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to September 1966.  He also had periods of inactive duty training (INACDUTRA) and active duty for training (ACDUTRA) in the Army National Guard from April 1979 to August 1983 and from February 2000 to May 2003.

These matters initially came before the Board of Veterans' Appeals (Board) from October 2004 and January 2005 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In the October 2004 decision, the RO denied entitlement to service connection for PTSD with sleep disorder, Type II diabetes mellitus, coronary artery disease status post coronary bypass graft, and a neck injury.

In the January 2005 decision, the RO denied entitlement to service connection for spinal stenosis at L4-5.

In October 2006, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO and a transcript of that hearing has been associated with his claims folder.

In April 2009, the Board remanded these matters for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

REMAND

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

The term "active military, naval, or air service" includes: (1) active duty; (2) any ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(2), (24) (West 2002); 38 C.F.R. § 3.6(a) (2010).  

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).

Medical records reflect that the Veteran has been diagnosed as having various cardiac, neck, and lower back disabilities.  For example, a January 2010 VA examination report indicated diagnoses of degenerative disk disease of the cervical and lumbar spine and coronary artery disease.

Service treatment and personnel records reflect that the Veteran fell and injured his shoulder during a period of INACDUTRA in July 2002.  He contends that he also injured his neck and lower back at that time and that he has experienced neck and lower back problems ever since.  

The physician who conducted the January 2010 VA examination opined that it was not likely ("less likely as not") that the Veteran's degenerative disk disease of the cervical spine was caused by or related to or worsened beyond natural progression by military service.  This opinion was based on the fact that there was no documentation of treatment for neck problems while on active duty and the degeneration was noted to occur while not on active duty.

The examiner also opined that it was not likely ("less likely as not") that the Veteran's degenerative disk disease of the lumbar spine was caused by or related to or worsened beyond natural progression by military service.  This opinion was based on the fact that the disability was noted to be non-service-connected and there was no documentation of treatment resulting in worsening while on periods of active duty.

Furthermore, the examiner opined that the Veteran's coronary artery disease with coronary artery bypass grafts in 1991 and 2002 was not caused, related to, or worsened beyond natural progression by military service.  He reasoned that there was no evidence of circumstances which would worsen the Veteran's pre-existing coronary artery disease beyond its natural progression by military activity.

The January 2010 opinions are inadequate because, although the examiner reasoned that there was no documentation of treatment for neck or lower back problems while on active duty, he did not acknowledge or consider the Veteran's reports of neck and lower back pain beginning after his fall in July 2002 during a period of INACDUTRA and continuing ever since that time.

A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (2010).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

In its April 2009 remand, the Board instructed the agency of original jurisdiction (AOJ) to attempt to verify the Veteran's periods of National Guard duty in 1991 and November 2000 and to determine whether such service was ACDUTRA or INACDUTRA.  In June 2009, a request was sent to "Code 13" through the Personnel Information Exchange System (PIES) to verify all periods of ACDUTRA and INACDUTRA in 1991 and November 2000.  A response was received which stated that there was no information concerning the Veteran's service after November 30, 1970 at Code 13, but that another PIES request should be sent to "Code 21" to obtain records dated after November 1970.  

There is no documentation that a subsequent request was sent to Code 21 and the Veteran's periods of ACDUTRA and INACDUTRA have not otherwise been verified.  Therefore, a remand is necessary to again attempt to verify any such periods in 1991 and November 2000.

Evidence associated with the Veteran's claims file, including a June 1993 decision from the Social Security Administration (SSA, reveals that he has been granted SSA disability benefits for various disabilities, including, but not limited to, cardiac, neck, and lower back disabilities.  The United States Court of Appeals for Veterans Claims (Court) has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's disability determination(s) have not yet been associated with the claims file and may be relevant.

Accordingly, the case is REMANDED for the following action:

1.   Contact the SSA and obtain a copy of that agency's decision(s) concerning the Veteran's claim(s) for disability benefits, including any medical records used to make the decision(s).  All efforts to obtain these records must be documented in the claims file.  

If these records are unavailable, this must also be documented in the claims file and the Veteran should be notified of the identity of any records that are unavailable, the efforts VA has undertaken to obtain the records, and any further action that may be taken concerning his claims, and he should be notified to submit any such records that are in his possession.  All such notification must be documented in the claims file.

2.  Take all necessary steps to verify all of the Veteran's periods of ACDUTRA and any periods of INACDUTRA in 1991 and November 2000.  Such steps should include, but are not limited to, sending a PIES request for such information to "Code 21."  All actions should be documented in the claims folder.

3.  After any information received from SSA has been received and associated with the Veteran's claims file and any periods of ACDUTRA and INACDUTRA have been verified, the claims file, including this remand, should be returned to the physician who conducted the January 2010 VA examination.

The physician should also opine as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's current neck disabilities had their onset during a period of active service from April 1979 to August 1983, is otherwise the result of a disease or injury during a period of ACDUTRA, or an injury incurred during a period of INACDUTRA.

The physician should consider the Veteran's reports of a neck injury during INACDUTRA in July 2002, when he had a documented injury to his shoulder.  

The physician should also opine as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's current lower back disabilities had their onset during the period of active duty service from March 1965 to September 1966 or within the year following that period of service, or are otherwise related to an in-service disease or injury during that period.

The physician should also opine as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's current lower back disabilities had their onset during a period of ACDUTRA or INACDUTRA.

In formulating these opinions, the physician should specifically acknowledge and comment on the significance of all prior cardiac, neck, and lower back diagnoses, the Veteran's reported neck and lower back injuries in July 2002, and his reports of neck and lower back problems ever since the July 2002 fall. 

The physician must provide reasons for each opinion.  

If the physician is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  T

The absence of evidence of treatment for cardiac, neck, or back symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  

The physician is advised that the Veteran is competent to report in-service neck and lower back injuries, his symptoms and history; and such reports must be specifically acknowledged and considered in formulating any opinions.

If the physician rejects the Veteran's reports, he or she must provide a reason for doing so.

If the January 2010 physician is unavailable or unable to provide the necessary opinions, the Veteran should be scheduled for new VA examinations in order to obtain the necessary opinions.

4.  The AOJ should review the opinions/examination reports to ensure that they contain the information requested in this remand and are otherwise complete.

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



